1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
     PAUL OPROMOLLO,
7
                          Plaintiff,
8                                                       2:17-cv-01409-VCF
     vs.                                                ORDER
9    MANDALAY CORP.,
10                        Defendant,

11

12         The parties have reached a settlement agreement in this case. (ECF NO. 59).
13         Accordingly,
14         IT IS HEREBY ORDERED that the calendar call and trial scheduled for February 11, 2019 and
15   February 25, 2019, are VACATED.
16

17         DATED this 13th day of December, 2018.
                                                              _________________________
18
                                                              CAM FERENBACH
19
                                                              UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
